Citation Nr: 1720251	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  04-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the cervical spine. 

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to an effective date prior to March 17, 2003 for service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.  

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO) which, in pertinent part, denied reopening of claims for service connection for degenerative arthritis of the cervical spine, and for a right foot disability and denied service connection for PTSD.  

The Veteran testified at a Travel Board hearing in May 2005 before the undersigned Veterans Law Judge (VLJ).  A transcript thereof is on file.  

In a September 2005 decision, the Board determined that the new and material evidence had been submitted to reopen the previously denied claims of service connection for degenerative arthritis of the cervical spine and for a right foot disability but denied both claims on the merits.  The claim for service connection for PTSD was remanded.  The Veteran appealed the merits denials to the United States Court of Appeals for Veterans Claims (Court) which, in a May 2007 Order, granted a Joint Motion for Remand (JMR) and ordered that the Board's denial on the merits of service connection for degenerative arthritis of the cervical spine (neck), and (2) service connection for a right foot disability was vacated and remanded those claims for compliance with instructions in the JMR.  

Thereafter, the Board remanded the case in September 2007 to obtain any additional relevant medical records and afford the Veteran VA examinations as to the etiology of his claimed disorders of the cervical spine and right foot.  

The Board again remanded the case in December 2009 to ensure compliance with the September 2007 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequently, a July 2013 rating decision granted service connection for PTSD which was assigned an initial 50 percent disability rating, all effective March 17, 2003 (date of receipt of claim).  An August 2014 rating decision denied entitlement to a TDIU rating.  An appeal was initiated as to the effective date for service connection for PTSD, the initial 50 percent rating for PTSD, and the denial of a TDIU rating and those appeals have been perfected.  

By letter of April 13, 2016, the Veteran's attorney requested a hearing in Washington, D.C., at which E. Tripi, a licensed psychologist and certified rehabilitation counselor would testify.  By letter of July 22, 2016, the Veteran and his attorney were notified that a hearing was scheduled for September 12, 2016.  By letter dated August 3, 2016, the attorney moved to have the hearing conducted without the presence of the Veteran to present expert testimony, citing 38 U.S.C.A. § 7105(a) and 38 C.F.R. § 20.700.  By letter dated August 25, 2016, the attorney's motion was denied because good cause was not shown inasmuch as "taking testimony from an expert witness who has evaluated the Veteran can be accomplished via written statement, as the Veteran will not be present to provide any commentary or insight on the witness's statements."  

Subsequently, with a November 2016 letter the attorney submitted VA Form 21-0960P-3 by E. Tripi, Ph.D., a licensed psychologist and vocational rehabilitation expert and VA Form 21-0960P-3 by T. Martos, PhD., as well as reports from those sources dated in August and November 2016.  In the letter the attorney stated that "to the extent that there is a pending request for a hearing, please consider the request to be withdrawn" and issue a decision.  Initial RO consideration of this evidence was waived.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The issues of service connection for degenerative arthritis of the cervical spine, service connection for a right foot disability, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction. 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was received on March 17, 2003 and there is no evidence of any correspondence prior thereto which may be construed as an informal claim for benefits.  

2.  The preponderance of the evidence shows that the Veteran's PTSD is productive of no more than symptoms causing occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 17, 2003 for service connection for PTSD are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2016).  

2.  The criteria for an initial rating no greater than 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9400, 9411 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  As to the claims for service connection for cervical arthritis, right foot disability, and PTSD VA's duty to notify was satisfied by a letters of April 23, 2003, and April 19, 2004.  As to the claim for a TDIU rating, VA's duty to notify was satisfied by a letter in March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the claims for an earlier effective date for service connection for PTSD and a higher initial rating for that disorder, the appeal as to these matters stems from the rating decision which granted service connection.  Thus, as to these claims, the statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained in electronic claims processing systems of VA.  The service treatment records (STRs) are on file.

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The 2005 travel Board hearing focused on the elements necessary for claim substantiation as to the issues then in appellate status and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Accompanying a January 29, 2016, letter from the Board to the Veteran's attorney was a compact disc (CD) of the Veteran's entire claim file, as had been requested.  

By letter dated August 31, 2016, the Veteran's attorney indicated that he had not received a copy of the July 3, 2003 VA examination report which was cited in a July 17, 2013 rating decision, and had not been provided a copy of a June 2003 "initial evaluation" by a VA psychologist, which was cited in a January 2012 VA examination report.  However, the reference to a June 2003 "initial evaluation" in the January 2012 VA examination report was a mere clerical error, inasmuch as the only examination in 2003 was on July 3, 2003 which was the initial evaluation by a VA psychologist.  By letter dated January 10, 2017, the attorney was provided a copy of the July 2003 VA examination report.  

The July 2003 and January 2012 VA PTSD examinations were conducted by VA psychologists but the adequacy of the examinations and medical opinions obtained has not been challenged.  
.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326.  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Submitted in November 2016 were VA Form 21-0960P-3 by E. Tripi, Ph.D., a licensed psychologist and vocational rehabilitation expert and VA Form 21-0960P-3 by T. Martos, PhD., as well as reports from those sources dated in August and November 2016.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On file are private clinical records reflecting treatment of the Veteran for various physical ailments from 1972 to 1983, including records of D. M. Peterson, M.D.; Dr. Mook; records of Hamilton & Pogue Physical Therapy and Rehabilitation; John Spracher, M.D.; Dr. Huff, a neurologist; and Paul J. Schunke, M.D.  All of these records are negative for psychiatric disability.  

In VA Form 21-526, Application for Compensation or Pension received on July 19, 1984, the Veteran claimed service connection for injuries in May 1964 to his neck, causing cervical spine arthritis, and to the outer portion of his right foot which had been run over by a helicopter.  No mention was made of any psychiatric disability.  

A May 20, 1996 VAOPT record shows that the Veteran was very stressed.  He was going through a divorce.  He related having arthritis of the neck from having been struck by a plane wing but thereafter had not sought treatment for 10 years.  

A November 28, 2000, VAOPT record shows that the Veteran complained of an occasional nightmare of being on a flight deck 35 years ago, causing him to awaken in a sweat.  

A March 15, 2001, VAOPT record reflects treatment for and a diagnosis of "depression/anxiety" which were associated with a trip to his daughter's graduation from Marine Officer Training School.  

In VA Form 21-526, Application for Compensation or Pension received on March 17, 2003, the Veteran sought to reopen claims for service connection for disabilities of the cervical spine and right foot, and also claimed service connection for bilateral hearing loss, tinnitus, and PTSD.  

On VA psychiatric examination on July 3, 2003, the Veteran reported that he lived with his wife but had no hobbies.  He belonged to the Masonic Lodge and the Shriners.  He reported having no friends and he did not socialize. He said he did not trust people and he did not want to be around groups of people. He did not drink very much.  He took Celexa from his primary care provider.  He was not getting any counseling.  His subjective complaints included poor sleep and a lack of trust of people.  

On mental status examination the Veteran's appearance and psychomotor activity were within normal limits.  He was cooperative.  His speech was rather pressured and somewhat tangential.  He described his mood as depressed, rating it as a 10, on a scale of 10. He had suicidal ideation but no current plan or intent.  He appeared to be moderately depressed and moderately anxious. He also seemed to have a somewhat labile affect.  His thought processes were clear with no evidence of hallucination or delusions.  He was fully oriented.  He performed serial sevens easily and quickly.  He remembers 3 out of 3 items before a delay and 2 out of 3 afterwards.  His memory seemed generally intact. His judgment was intact and he had some insight.

The Veteran reported having daily memories and nightmares of events in Vietnam, and weekly flashbacks.  A lot of his affect was tied up in his survivor guilt.  He avoided being around anything that would be called a tragedy.  His range of interests was extremely narrow.  He seemed mildly detached from society.  His affect was labile but also somewhat blunted.  There was a significant possibility he had a cyclothymic disorder.  He had onset and terminal insomnia, and some problems with anger.  His ability to concentrate was poor.  He was hypervigilant and had an overactive startle response.  There was some perseveration in his speech patterns.  

The diagnoses were PTSD and cyclothymic disorder.  The examiner stated that the Veteran was probably unemployable for both physical and psychological reasons, having some significant health problems.  His Global Assessment of Functioning (GAF) score was 53, which appeared to be an accurate estimate of his functioning now, and in the past year.  

The Veteran testified at his May 2005 personal hearing that he had nightmares of events on the flight deck of the U.S.S. Constellation as to events that occurred in 1964 in the Gulf of Tonkin, which the captain of that ship said was a combat zone.  Planes from that ship had attacked Viet Cong torpedo boats and refueling stations in North Vietnam.  He had been given medication for depression.  Then Veteran testified that he had had to retire from employment with the government because of his neck.  Page 17 of the transcript.  

On VA examination on January 2009 of the Veteran's cervical spine and right foot he was noted to be alert, oriented, and cooperative, with no signs of acute distress. As to his appearance, his behavior and speech were appropriate.  Recent and remote memory were intact.  

On VA PTSD examination on January 13, 2012 the Veteran's claim file was reviewed.  It was reported that the Veteran had a diagnosis of PTSD which conformed to the DMS-IV criteria.  It was reported that he had anxiety, did not feel motivated to engage in usual activities, avoids crowds and had some memory impairment.

The Veteran had moderate symptoms of PTSD including recurring thoughts and images, anxiety, social avoidance, and distressing dreams.  His level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  He was in contact with his brother and sister and they got along.  He married in 1969 at 22 years of age and he and his wife had four adult children.  He had tried to be a good father and took them camping.  He got along with the other sailors when in the Navy and during which he obtained a Graduate Equivalency Diploma (GED) but he sometimes did not get along with some of his former bosses and was fired a couple of times.  After his military service, he worked at various jobs, as a warehouseman, and drove trucks. Most of his jobs were union jobs.  He had worked as a bus driver as well.  He stopped working in 2000.  He started to receive disability from his government position at the Tracy defense depot in 1989, due to neck pain.  His jobs after 1989 were often part-time.  He denied a history of treatment at mental health services, and this was because he did not want to admit to any weaknesses, although he took antidepressant.  He last drank alcohol 2 years ago, and did not care for it but would drink socially.  

The Veteran's inservice stressors were described.  He had recurrent and distressing recollections of the event, including images, thoughts or perceptions.  He had recurrent distressing dreams of the event.  He had intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He had physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  He made efforts to avoid thoughts, feelings or conversations associated with the trauma and efforts to avoid activities, places or people that arouse recollections of the trauma.  He had an inability to recall an important aspect of the trauma, and had markedly diminished interest or participation in significant activities.  He had difficulty falling or staying asleep, difficulty concentrating, and hypervigilance.  

The Veteran had a depressed mood, anxiety, suspiciousness, and panic attacks that occur weekly or less often.  He had chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  He had difficulty in understanding complex commands, as well as disturbances of motivation and mood.  He had suicidal ideation.  He also had pressured speech.  

The Veteran did not have panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name; flattened affect; circumstantial, circumlocutory or stereotyped speech; speech that was intermittently illogical, obscure, or irrelevant;  impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; or difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting.

Also the Veteran did not have obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; or disorientation to time or place.  

The examiner reported that the Veteran had anxiety, recurring thoughts and images of what he experienced on board ship that was traumatic, poor sleep, and hypervigilance.  He did not like crowds and felt unmotivated do the things he would like to do.  As to the prior diagnoses on VA examination in 2003 of PTSD and cyclothymic disorder, the current examiner stated that the Veteran's current symptoms were adequately accounted for with the diagnosis of PTSD.  

In an August 2016 report E. Tripi, a licensed psychologist and rehabilitation counselor, reported that she had reviewed the Veteran's entire VA claim file and had interviewed him for about one hour.  The Veteran had a 10th grade education but had attained a GED.  He had been married since 1969 and had four adult children.  As to symptomatology, he was able to fall asleep, but had difficulty staying asleep.  He awoke after one to two hours.  Sometimes he awoke with physical reactions, e.g., sweating or feeling anxious.  At least twice a week he had a dream and/or nightmare regarding his time in the military. His wife often told him that he had been restless and talking in his sleep.  He had intermittent weekly intrusive and involuntary thoughts regarding Vietnam.  He had experienced flashbacks, and some stimuli could trigger flashbacks and/or intrusive thoughts.  He became extremely upset around places, people and events that reminded him of the military.  He tried to avoid them.  

The Veteran had felt emotionally numb and void of feeling since his return from the military.  He had difficulty trusting others and no close friends.  He had avoided thinking or talking about his traumas over the years.  He had not had any ongoing therapy.  He had felt alienated and separate from others.  He had had a sense of doom and negativity.  He related having had suicidal thoughts, on and off, since service.  He had lost interest in things that he previously enjoyed, including fishing.  He had difficulty concentrating.  His mind wandered easily, and he had many unfinished projects.  He was hypervigilant. He preferred his back to the wall, had an eight-foot fence around his property, kept weapons and dogs and often scans his environment.  He exhibited an exaggerated startle response.  

The following symptoms caused severe social, personal and occupational impairment: difficulty concentrating, generalized anxiety, flashbacks/intrusive thoughts, sleep disturbance, overwhelming feelings of anger and sorrow, withdrawn, and bouts of moderate depression.  

The results of prior VA evaluations were reported.  Throughout the current evaluation of the Veteran it appeared that his symptoms continued to affect him as much as they did during the initial, evaluation in 2003.  He experienced social and occupational impairment with deficiencies in most areas including family relations, judgment, thinking and mood.  He had difficulties getting along with others when working and in dealing with figures of authority.  He had described symptoms such as suicidal ideation, near-continuous depression with impulsive control in regard to his emotions.  He had had difficulty adapting to stressful circumstances as well as an inability to establish and maintain effective relationships.  His speech was intermittently irrelevant and tangential.   

It was opined that the Veteran's PTSD symptomatology had been at a severe level since at least March 17, 2003, rendering him unable to maintain and sustain substantial, gainful work activity based on his education, training, past work experience and level of symptoms.  He had basically been involved in driving occupations.  He did not possess any transferable skills to lesser exertional work.  Based on his inability to get along with others and to concentrate and remember, it was opined that he was not a viable rehabilitation candidate, nor is he employable.  

In VA Form 21-096-P-3, Review PTSD DBQ in September 2016 by E. Tripi, PhD., it was reported that the Veteran had total occupational and social impairment.  He was unable to maintain substantial employment, he was alienated from others.  The Veteran had symptoms of  depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships, and suicidal ideation.  

In a November 2016 report T. Martos, PhD. reported having reviewed the Veteran's VA claim file.  He had worked as a warehouseman for the United States Government at the Tracy Defense Depot until 1988. From approximately 1989 to 2000, he had worked multiple part-time and "odd jobs."  He has not worked since 2000.  He reported frequent difficulties getting along with co-workers and dealing with figures of authority.  He also reported difficulties in his judgement, thinking, concentration, and focus over the years.  

The Veteran had recently reported that he felt "emotionally numb and void of feeling" since the military.  He had difficulties maintaining social relationships with family, friends, and co-workers.  He had no close friends and had difficulties trusting others.  He also felt "alienated and separate from others."  He reported that he continued to suffer from frequent suicidal ideations and intrusive thoughts related to his PTSD and his time in military service.  He had experienced flashbacks in the past and continued to suffer from intrusive thoughts, hypervigilance, exaggerated startle response, difficulties concentrating, and nightmares on a weekly basis.  He also reported having continued difficulties enjoying activities he previously enjoyed and would become extremely anxious and upset if he was around people, places, events, or things that remind him of the military.  

A review of the Veteran's medical records and claim file indicate that he suffers from a number of distressing symptoms including flashbacks, suicidal attempts, suicidal ideations, anxiety, panic, nightmares, sleeplessness, irritability, hypervigilance, lack of motivation, difficulties with concentration and focus, increased startle response, and difficulties relating interpersonally with others, just to name a few.  Also, that he had had these symptoms since service.  Over the years, his service-connected disabilities had caused difficulties in his interpersonal relationships as well as his ability to maintain substantial and gainful employment since his honorable discharge in 1965.  

The Veteran had chronically suffered from moderate to severe PTSD since service.  It was opined that at the time of his first PTSD evaluation in 2003, the Veteran's PTSD was severe and had been at a severe level since that time.  His near constant depression, intrusive thoughts, suicidal ideations, flashbacks,, nightmares, sleeplessness, anxiety, and marked difficulties in concentration, focus, thoughts, mood, and social interactions render him unemployable since, at least, 2003.   

In VA Form 21-096-P-3, Review PTSD DBQ in November 2016 by T. Martos PhD. it was reported that the Veteran had difficulties in interpersonal functioning.  The best summary of the level of occupational and social impairment due to PTSD was occupational and social impairment in most areas, e.g., work, school, family relations, judgment, thinking and/or mood.  He reported frequent difficulties getting along with co-workers and dealing with figures of authority.  He also reported difficulties in his judgement, thinking, concentration, and focus over the years.  

The Veteran's symptoms were depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; speech intermittently illogical, obscure, or Irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective wart and social relationships; difficulty adapting to stressful circumstances, including work or work like setting; inability to establish and maintain effective relationships; suicidal Ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  

Earlier Effective Date for Service Connection for PTSD

The effective date for an award of service connection based on an original claim generally "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (emphasis added); 38 C.F.R. § 3.400(b)(2)(i) (2015) (stating that the effective date for disability compensation is the "date of receipt of claim, or date entitlement arose, whichever is later").  As the Court has explained, "[t]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

One exception to this general rule is where an application for disability compensation is received within one year from separation from active service; in this situation, the effective date of an award "shall be" the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra. 

The Veteran's attorney, in his November 2016 briefing, points to the earliest indication of symptoms of a mental disorder being a VAOPT record in March 2001.  However, in the briefing the attorney also acknowledged that this record noted that the Veteran had anxiety associated with a trip to his daughter's graduation from Marine Officer Training School.  Moreover, the Board also notes that a May 1996 VAOPT record indicated that the Veteran was under stress, but this also was due to a factor of postservice origin, i.e., that he was going through a divorce.  

Other than the November 2000 VAOPT record, there is nothing in these VAOPTs, or any subsequent treatment records prior to March 17, 2003, which even remotely suggests that the Veteran had any psychiatric symptoms which were in any manner related to his military service, much less any inservice stressful event which could precipitate the onset of PTSD.  However, the mere fact that the Veteran had nightmares of inservice experiences in November 2000 does not establish that he had PTSD, and further there is nothing contained in the VAOPT record indicating an intent to claim service connection for a psychiatric disorder.  

"The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon [v. West], 12 Vet. App. at 35 ('The mere presence of the medical evidence does not establish an intent on the part of the [appellant] to seek secondary service connection for the psychiatric condition.... While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.'); 38 C.F.R. § 3.155(a) (2006) ('Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [the Secretary] ... 'may be considered an informal claim.' (emphasis added))."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

VA is obligated to determine all potential claims raised by the evidence.  See, e.g., Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir. 2004) and Cook v. Principi, 318 F.3d 1334, 1347 (Fed.Cir. 2002) (en banc).  However, "the 'mere presence' of a diagnosis of a specific disorder in a VA medical report 'does not establish an intent on the part of the veteran' to seek service connection for that disorder."  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, in MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) the Federal Circuit rejected the proposition that "medical records can be an informal claim."  

"[T]here are two recognized exceptions to this general rule, those exceptions are applicable only when an underlying claim has been awarded and the medical records demonstrate that the veteran's disability has increased, or when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  See 38 C.F.R. § 3.157(b) (2005); see also Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet. App. 377, 381 (1999)."  Criswell v. Nicholson, No. 03-845, slip op. at 3 (U.S. Vet. App. Dec. 4, 2006) (cited as 2006 WL 3490407 (Vet.App.)).  However, such is not the case here.  Rather, this case stems from an original claim for service connection for a psychiatric disorder and not an application to reopen a previously denied claim of service connection.  

Similarly, after a thorough review of the entire record, there is nothing, including any correspondence from the Veteran or any representative, which even liberally construed could be deemed to be a claim for service connection for a psychiatric disorder, including PTSD.  

Inasmuch as PTSD was not diagnostically confirmed until the July 3, 2003, VA psychiatric examination and the fact that this postdates the date of receipt of claim on March 17, 2003, the proper effective date should be July 3, 2003 (the latter of date of receipt of claim or date entitlement is shown).  To the extent that the RO had set the effective as being prior to the date of entitlement, i.e., the July 3, 2003, i.e., having set the effective date as of date of receipt of claim, there is no prejudice to the Veteran.  

Initial 50 percent Rating for PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor. 38 C.F.R. §§ 3.102, 4.3.  

While 38 C.F.R. §§ 4.1 and 4.2 require that each disability be viewed "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, the criteria for rating neuropsychiatric disorders under the General Rating Formula for Mental Disorders specifically addresses the use of medication, i.e., that a noncompensable rating may be assigned if, in part, the disorder does not require continuous medication. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  The Board has also considered that the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Global Assessment of Functioning (GAF) scores were part of the DSM-IV diagnostic criteria, but were removed in DSM-5.  VA issued a rule which updated 38 C.F.R. § 4.125 to use of DSM-5, but only for claims pending before the AOJ on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  Thus, it must be determined whether the appellant's claim was pending before the AOJ on or after August 4, 2014.  Here, the appeal stems from an initial grant of service connection for PTSD following receipt of the initial claim for service connection for PTSD on March 17, 2003.  Thus, as the claim was pending on August 4, 2014, the Board will use the criteria in DSM-5.  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work). 

However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment.  

The Veteran's service-connected psychiatric disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  There has been no allegation that assigning a disability rating under this Diagnostic Code is in error or that any other Diagnostic Code should be used for rating purposes. 

Under Diagnostic Code 9411 a 50 percent disability rating is warranted for PTSD when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships. 

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

"Suicidal ideation appears only in the 70% evaluation criteria [] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).  

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.  

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self, a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, slip op. at 12.  

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."   

Analysis

In correspondence dated June 17, 2015, the Veteran's attorney argued that both the July 3, 2003 and January 13, 2012 VA examinations reported that the Veteran experienced symptoms of disability compatible with a 70 percent disability rating.  Similarly, in his November 2016 briefing he argued that the evidence overall demonstrated the existence of symptoms most consistent with a 70 percent disability rating since receipt of the claim for service connection for PTSD.  For the following reasons, the Board concurs.  

The July 2003 VA psychiatric examination found that the Veteran had no friends and did not socialize.  Also, his speech was pressured and somewhat tangential.  He self rated his mood as being depressed as a 10 on a scale of 10, for which he was taking medication, and he also had suicidal ideation.  Moreover, he had problems with anger and was hypervigilant.  These symptoms are consistent with near continuous depression and impaired impulse control which are listed in the criteria for a 70 percent rating.  Likewise, his pressured and tangential speech is most consistent with speech which is intermittently illogical, obscure or irrelevant which is listed in the criteria for a 70 percent rating.  His not having any friends is consistent with an inability to establish and maintain effective relationships, which is also listed in the criteria for a 70 percent rating.  

The January 2012 VA examination noted that the Veteran had difficulty adapting to stressful circumstances in that he avoided social activities, people, and crowds.  He also had suicidal ideation as well as pressured speech.  He had chronic insomnia and weekly panic attacks.  The symptoms found on this examination closely mirror those found on the VA examination in 2003, almost 10 years earlier.  

The reports and DBQs in 2016 from private psychologists continue to report that the Veteran's speech is tangential, that he has suicidal ideation, is socially isolated with an inability to establish meaningful relationships.  

Accordingly, after favorably resolving all doubt, the Board finds that since the Veteran filed his initial claim for service connection, his PTSD has more closely approximated the scheduler criteria for a 70 percent disability rating.

The September 2016 opinion of E. Tripi that the Veteran had total social and occupational impairment is not consistent with her opinion only one month earlier, in August 2016, or the opinions of the other private psychologist, T. Martos, or the remainder of the evidentiary record as a whole.  Thus, the September 2016 opinion of E. Tripi, has no probative value or weight.  

In fact, the preponderance of the evidence is against finding that the PTSD has warranted a 100 percent scheduler rating at any time since the Veteran filed his initial claim for service connection.  As to his, the evidence does not suggest, much less establish, that the Veteran has ever had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

Extraschedular Consideration

In certain exceptional cases in which the schedular rating criteria do not adequately encompass a claimant's level of disability, an extraschedular rating may be assigned.  See 38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) and Thun v. Peake, 22 Vet. App. 111 (2008).  This determination requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria.  If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology and, so, are inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See Thun, 22 Vet. App. 111 (2008).  Only then may the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this regard, in determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria, as set forth in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.103.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology and, as in this case, allows for consideration of symptoms not specifically listed, and provides for a higher rating, i.e., 100 percent, based on even more significant functional impairment than that which is now found.  The symptom list for rating service-connected psychiatric disabilities is not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  In this regard, the beneficial effects of medication may be considered in the extraschedular context because the rating criteria for psychiatric disabilities encompasses the effects of medication and, also, because the holding in Jones, 26 Vet. App. 56, 63 (2012) precluded such consideration only in the context of a schedular rating determination (not extraschedular).  Further, as noted above, the schedular rating criteria refer to symptoms "such as" those listed as well as the overall level of impairment caused by these symptoms.  This language is broad enough to encompass all of the symptoms indicated in the lay and medical evidence discussed above.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD has not been no more than 70 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); and that a disability rating in excess of 70 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of any increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

An effective date prior to March 17, 2003 for service connection for PTSD is denied. 

An initial rating of no greater than 70 percent for PTSD is granted, subject to applicable law and regulations governing the award of monetary benefits. 


REMAND

In light of the grant of a 70 percent rating for service-connected PTSD, the Veteran now meets the criteria under 38 C.F.R. § 4.16(a) for a TDIU rating.  Although the Veteran's attorney has also requested consideration of this claim under 38 C.F.R. § 4.16(b) (extraschedular TDIU rating) this provision applies if, and only if, the Veteran does not meet the criteria under 38 C.F.R. § 4.16(a) and since he now does, the matter of extraschedular entitlement to a TDIU rating is moot. 

The Veteran's attorney has requested that the Veteran be afforded a VA examination for an opinion as to whether his service-connected disorders preclude obtaining or retaining substantially gainful employment.  However, while an opinion as to the impact of service-connected disabilities would be helpful in adjudicating this claim, such a matter is ultimately for adjudicators to decide and not VA examiners.  

The Veteran's attorney has requested that the Veteran be afforded a VA social and industrial survey.  However, social and industrial surveys are generally not conducted in claims for a TDIU rating unless there are exceptional circumstances and here the Veteran's attorney has not pointed to any facts or circumstances which would indicate that a social and industrial survey is warranted.  

Other records

An April 2, 2003, VAOPT record shows the Veteran complained of having had daily neck pain for 20 years, and that he was on disability due to his neck from his government job in 1986.  

On VA psychiatric examination on July 3, 2003, the Veteran reported that he had to take disability retirement at age 42 because of the pain from his neck inservice injury.  

The Veteran testified at his May 2005 travel Board hearing that he had had to retire from employment with the government because of his neck.  Page 17 of the transcript.  

On VA examination on January 21, 2009 the Veteran reported that following his inservice neck injury he still had neck pain, which had progressively worse over the years, and he had developed arthritis in the neck.  He had had to retire from the Department of Defense because of his neck disability.  

On VA PTSD examination on January 13, 2012 the Veteran reported that after his military service, he worked at various jobs, as a warehouseman, and drove trucks.  He started to receive disability from his government position at the Tracy Defense Depot in 1989, due to neck pain.  His jobs after 1989 were often part-time.  He stopped working in 2000.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, dated in October but received in November 2013, the Veteran reported that his disability had affected full-time employment in 1984.  He had last worked part-time in November 2000.  He reported that he had left his last job because of disability.  He did receive disability retirement benefits.  He had not tried to obtain employment since he had become too disabled to work.  

In an August 2016 report E. Tripi, a licensed psychologist and rehabilitation counselor, reported that the Veteran had originally receive Social Security Administration (SSA) disability benefits due to his right foot and neck pain but now received SSA benefits by virtue of his age.  After service he had worked driving a bakery truck and also a bus.  He had worked from 1982 until 1988 as a warehouseman for the U.S. Government.  

In a November 2016 report T. Martos, PhD. reported that Veteran had worked as a warehouseman for the United States Government at the Tracy Defense Depot until 1988. From approximately 1989 to 2000, he had worked multiple part-time and "odd jobs."  He has not worked since 2000.  

From the foregoing, it appears that some records pertinent to the Veteran's claims for service connection and a TDIU rating are not of record.  Specifically, not on file are records relative to the Veteran's applying for and receiving disability retirement from his postservice employment with the U.S. Department of Defense, having worked from 1982 until 1988 as a warehouseman at the Tracy Defense Depot.  Likewise, the Veteran's records from the SSA as to his receipt of disability benefits are also not on file.  

Accordingly, these records should be obtained in order to arrive at a complete and accurate clinical history as to the Veteran's cervical spine and right foot and entitlement to a TDIU rating.  

Disabilities for which Service Connection Is Claimed

To facilitate future review of the record by any clinician rendering a medical opinion, the evidentiary background as to the claims for service connection for disability of the cervical spine and for disability of the right foot is set forth below.  

Right Foot

The STRs showed that on July 10, 1964, the Veteran's right foot was run over.  On examination, upon palpation and manipulation, no broken bones were noted.  His foot was soaked in cold water for 20 minutes, and he was scheduled for a whirlpool bath the next four days.  Ace bandages were to be applied after each. 

The November 1965 separation examination report disclosed no defects or diagnoses and indicated the clinical evaluation of the Veteran's neck, feet, lower extremities, spine and other musculoskeletal system were normal.  

The records of D. M. Peterson, M.D., reflect that a complete physical examination of the Veteran in September 1972 revealed the Veteran's neck to be normal.  Dr. Peterson's records through March 1976 contained no entries related to the Veteran's right foot.  Also, private treatment records from March 15, 1976 to November 1978 are negative as to the Veteran's right foot.  Records of D. M. Peterson, M.D., from at least 1972 through March 1976 contained no entries related to the Veteran's right foot.  

In VA Form 21-526, Application for Compensation or Pension received on July 19, 1984, the Veteran claimed service connection for injuries in May 1964 to the outer portion of his right foot which had been run over by a helicopter. 

VAOPT records also show that in November and December 2002 the Veteran received treatment for plantar fasciitis of the right heel, and the November 2002 record shows that he had a history of an injury of the right foot in 1964 when run over by a helicopter.  

In VA Form 21-526, Application for Compensation or Pension received on March 17, 2003, the Veteran sought to reopen claims for service connection for disability of the right foot.  

A March 6, 2003 VA neurosurgery note states that while the Veteran was on a flight deck during service "he had injuries which are service connected including a helicopter running over his foot and the beginning of cervical spondylosis."  This record contains a diagnostic impression, in which the medical provider stated that the Veteran had "diffuse degenerative cervical spondylosis initiated during active duty service . . . which also resulted in foot injury.  These problems are service connected and therefore the patient should be compensated to the full amount to which he is eligible under the government regulations and statutes."  

In VA Form 21-4138, Statement in Support of Claim, dated March 24, 2003 the Veteran reported that after his right foot was run over by a helicopter he had been put on light duty for 3 or 4 days, even though there had not been a fracture.  

The Veteran testified at his May 2005 personal hearing that while on a flight deck his right foot had been run over and he was hit on the neck by the wing of a plane, and that X-rays were taken of his foot, which showed that he had sustained an injury.  He asserted that VA providers told him that his foot was related to his active service, but they refused to put it in writing when he asked them to do so.

VAOPT records from 2003 to 2007 show that May 2003 there was an impression of plantar fasciitis.  In August 2003 the Veteran had right heel pain and it was stated that he was known to have plantar fasciitis.  Prior X-rays had revealed a large heel spur.  There was an impression of plantar fasciitis.  In March 2004 he complained of pain of the dorsum of his foot and his right heel.

On VA examination on January 21, 2009, by a VA nurse practitioner the Veteran's claim file was not available for review.  As to the Veteran's right foot, there had been an injury on a flight line in 1964 when his right foot was run over by a helicopter that was being towed.  There had been no fracture but the foot was bruised.  He had sought medical attention and believed that they soaked it, and he was given some aspirin.  He reported that as years went on it got progressively worse.  He now had pain over the dorsum of the foot.  Essentially, he had not had postservice treatment or worn corrective devices.   On examination the Veteran had some tenderness over a portion of the cervical spine and, as to the right foot, he had mild hallux valgus.  There was tenderness to palpation over the dorsum of the foot, over the metatarsal bones.  He had some pain with walking on his heels and toes.  There was mild pain over the dorsum of the foot on manipulation.  An X-ray of the right foot in November 2002 showed moderate size calcaneal heel spur with mild degenerative changes seen at the first metatarsophalangeal (MTP) joint.  The diagnosis was mild degenerative changes of the first MTP joint of the right foot.  

Although the claim file was not available for review, the examiner noted that on the "AMIE" it was noted that the Veteran was seen in July 1964 for a complaint of the right foot being run over.  This was the only service record available.  The examiner did not find any continuation of care regarding this and without documentation regarding the cervical spine, any opinion that the examiner made, even with the assistance of a review of the claim file, would be merely speculative.

On VA examination in September 2012 the Veteran's claim file was reviewed.  His diagnosis was DJD of the tarsometatarsal joints of the right foot.  Since his January 2009 VA examination his right foot hurt all of the time.  He could only wear shoes with Velcro closures due to the pain.  He had trouble walking for extended distances.  He had metatarsalgia of the right foot but did not have malunion or nonunion of the tarsal or metatarsal bones.  The examiner reported that arthritis of the Veteran's right foot had been documented.   X-rays showed early degenerative changes at the tarsometatarsal joint and a small plantar calcaneal spur of the right foot.  As to the impact of the condition, in his usual occupation of driving a bus, he had last worked in 2000. He would be unable to use the pedals. He was unable to walk/lift/carry for extended period of time/distance.  

The examiner opined that the Veteran's plantar fasciitis and degenerative changes of the first metatarsophalangeal joint of the right foot were at least as likely as not related to in inservice injury/incident that occurred during his military service in 1964.  The rationale was that there were STRs that clearly documented that his right foot was run over while he was on active duty and for which he reported to sick bay on his ship and was told to ice the foot.  

As to whether arthritis in the right foot manifested within one year of military discharge the examiner reported that the earliest record found in STRs and available computerized records documenting arthritis of the first metatarsophalangeal joint of the right foot was over one year past the Veterans discharge date.  X-rays done at the time of the VA examination in 2009 showed arthritis in all of the tarsometatarsal joints of the right foot.  Also there was a plantar spur that was noted as early as 2002, which would tend to confirm the plantar fasciitis was present at that time.  

The examiner was unable to find any record of problems with the right foot until a VA X-ray in 2000.  Hand written records were available that carried an earlier date, however they made no mention of a foot problem.  

On VA examination by a physician in June 2013 of the Veteran's right foot the claim file was reviewed.  It was reported that he Veteran had moderately severe DJD of the right foot.  He had had a mild "crush" injury of that foot in 1964 but without fracture.  He was seen in sick bay for this but was sent back to work with no time taken off work.  He had pain in the foot for two weeks after that but it resolved, only to present again when he was in his 40s.  The pain had increased in severity and intensity.  The pain was now constant and he was unable to run.  Walking, climbing stairs, climbing ladders, etc. required him to carefully watch the movement of the foot in order not to aggravate it.  He did not wear orthotic shoes but does wear shoes with a velcro strap to loosen it intermittently.  He was not prescribed extra medication for the condition but used the medication given for his neck condition to treat the pain.  Past X-rays had revealed DJD in multiple joints in the right foot.  

The examiner stated that the impact of the Veterans foot condition was that he was unable to run at all.  He was unable to stand or walk for a prolonged period of time.  On exam he had a limp favoring the right foot.  He was able to stand on his tiptoes but hyperextended his great toes.  He had good arches, bilaterally.  There was no hallux valgus, metatarsals varus, hammer toes, or claw feet.  There was some tenderness to the dorsum of the right foot.  

The examiner opined that Veteran did not have plantar fasciitis.  There was no evidence on examination of that condition.  The calcaneal spur was an incidental finding on X-ray.  The etiology of mild degenerative changes of the first metatarsophalangeal joint and mild degenerative joint disease of the tarsometatarsal joints was likely age related and obesity related.  Mild degenerative changes of the first metatarsophalangeal joint and mild degenerative joint disease of the tarsometatarsal joints were less likely than not incurred inservice, to include an inservice injury or any incident occurring during the Veteran's period of military service. Arthritis of his first metatarsophalangeal joint of the right foot was not manifested within one year of discharge from service.  

The rationale was that the Veteran was noted to have mild degenerative changes of the first MTP on an X-ray in 2002.  In 2009 he was noted to have mild degenerative joint disease of the tarsometatarsal joints.  This was nearly four (4) decades after service.  He was not noted to have fracture of the right foot in service after it was run over and he did not miss any work due to the condition.  Since only mild DJD was noted, it made the condition likely age related or related to the Veteran's obesity.  One would expect to see moderate to severe degenerative changes if it was related to an injury in 1964.  This examiner agrees with the rationale given by previous examiner for the arthritis of the first metatarsophalangeal joint because there was no evidence of DJD prior to 2002.  The current examiner disagreed with the medical opinion stating that degenerative changes of the MTP were due to service as there was approximately four (4) decades that passed before arthritis appeared and was mild.  

Cervical Spine

STRs, including the examination for service discharge are negative as to the Veteran's cervical spine. 

The records of D. M. Peterson, M.D., reflect that a complete physical examination of the Veteran in September 1972 revealed the Veteran's neck to be normal.  Other private treatment records from March 15, 1976 to November 1978 are negative as to the Veteran's cervical spine.  

The records of a Dr. Mook from May 1979 to March 1980 reflect that in May 1979 the Veteran presented with complaints of having had neck pain, off and on, for two years, and that X-rays showed arthritis at C3-C4.  

Records of Hamilton & Pogue Physical Therapy and Rehabilitation show that the Veteran was treated in February 1980 for upper neck pain with application of heat, ultrasound, and hydrocortisone.  

The private treatment records of John Spracher, M.D. contained no record of complaints or treatment for a right foot disorder.  However, in May 1981 the Veteran complained of a five-year history of pain in the cervical area.  X-rays revealed cervical arthritis.  Dr. Spracher referred him for a neurological examination. 

The neurologist's, Dr. Huff's, report reflects that the Veteran related he had experienced the pain for four or five years, and that he denied any known injury, indicating that apparently it developed spontaneously.  The Veteran's system review and past history were quite benign.  Dr. Huff interpreted the May 1981 neck X-rays as showing very slight degenerative changes at C5-6, which he deemed normal for the Veteran's age.  Dr. Huff opined the Veteran's symptoms were subjective, and the etiology of his neck pain was muscular.  

The records of Paul J. Schunke, M.D., reflect that in November 1982 the Veteran again sought treatment for his neck, and while he denied any injury prior to the inception of his pain six years earlier, he did relate that he was struck by an airplane wing during service while in Vietnam and that he had had a whiplash type injury at age 15 in a motor vehicle accident (MVA) but neither injury seemed severe at the time.  After an examination the impressions were neck pain, questionable cervical myositis, and questionable cervical spondylosis.  It was noted that it was unclear that the area of the spurring and narrowing corresponded to the area of the Veteran's left sided neck pain.  In January 1983 it was noted that cervical spine X-rays in May 1981 had revealed minimal spurring at C5 and C6, with slight narrowing at C4-5 from posterior osteophytes.  In July 1983 the Veteran was given Tylenol #4 as needed for posterior neck pain.  Dr. Schunke rendered no diagnosis or opinion on the etiology of the Veteran's cervical spine arthritis.

In VA Form 21-526, Application for Compensation or Pension received on July 19, 1984, the Veteran claimed service connection for injuries in May 1964 to his neck, causing cervical spine arthritis.

A July 1996 VAOPT record states that the Veteran had a long history of neck problems which he dated back to being struck on the neck by an aircraft on the flight deck of the U.S.S. Constellation, even though he had not then gone on sick call and had no basis for a service connection claim.  A neck X-ray revealed a "chip off the inferior lip of C-5, possibly an old fracture."  The assessment was degenerative joint disease (DJD)/ old injury of C-5 which chronic neck pain.  The actual radiologic report states there were degenerative disc changes at C5-6 and some spurring at C4.  

An April 2002 VAOPT record reflects an impression of cervical degenerative disc disease (DDD).  

In VA Form 21-526, Application for Compensation or Pension received on March 17, 2003, the Veteran sought to reopen a claim for service connection for disability of the cervical spine.  

An April 2, 2003, VAOPT record shows the Veteran complained of having had daily neck pain for 20 years.  

A March 6, 2003 VA neurosurgery note states that while the Veteran was on a flight deck during service "he had injuries which are service connected including a helicopter running over his foot and the beginning of cervical spondylosis."  This record contains a diagnostic impression, in which the medical provider stated that the Veteran had "diffuse degenerative cervical spondylosis initiated during active duty service . . . which also resulted in foot injury.  These problems are service connected and therefore the patient should be compensated to the full amount to which he is eligible under the government regulations and statutes."  

In VA Form 21-4138, Statement in Support of Claim, dated March 24, 2003 the Veteran reported that he had gone on sick call when hit in the neck by a plane wing but he had only been given aspirin.  

In a May 2003 stressor statement the Veteran reported that while on the flight deck of the U.S.S. Constellation he was struck on the back of the neck by a plane wing, when a crew was backing up the plane.  

The Veteran testified at his May 2005 personal hearing that he did in fact go to sick bay for his claimed inservice neck injury, and the injuries to his neck and to his right foot, for which his visit to sick bay is documented, were separated by only a few days.  

On VA examination on January 21, 2009, by a VA nurse practitioner the Veteran's claim file was not available for review.  As to his cervical spine, the Veteran reported that he had injured his neck working on a flight deck when he was hit in the back of the head or neck by an airplane, sustaining a whiplash injury.  He reported that he did go to sickbay, and he believed that at that time he has been given aspirin.  He still had neck pain, which had progressively worse over the years, and he had developed arthritis in the neck.  He had had to retire from the Department of Defense because of his neck disability.  He had been treated for this medically since about 10 years after his discharge.  He reported that he would be nearly suicidal without taking Vicodin because of the pain.  He had a history of degenerative changes in the neck.  They had not been able to operate because he has degenerative changes at every level.  An October 2002 cervical MRI had revealed multiple level degenerative disc disease.  The diagnosis was degenerative disk disease (DDD) of the cervical spine.  

Although the claim file was not available for review, the examiner noted that on the "AMIE" it was noted that the Veteran was seen in July 1964 for a complaint of the right foot being run over.  This was the only service record available.  The examiner did not find any continuation of care regarding this and without documentation regarding the cervical spine, any opinion that the examiner made, even with the assistance of a review of the claim file, would be merely speculative.

Thereafter, the examiner was requested to review the claim file and render appropriate opinions.  On March 24, 2009, the examining VA nurse practitioner, upon reviewing the claim file and again reviewing electronic records, stated that the earliest VA record was in 1996, which noted neck pain.  The examiner could not find in the claim file any records (private or military) that noted the inservice neck injury or any type of ongoing treatment between 1965 and 1996, a thirty year period.  Such records would be helpful in establishing the chronicity of the injury.  Without such evidence the examiner was unable to establish a nexus.  Therefore, it was the examiner's opinion that the examiner was unable to objectively establish service connection nexus without speculation.  Any treatment records from 1965 to 1996 would be very helpful in further developing an opinion.

On VA examination in September 2012 the Veteran's claim file was reviewed.  It was pointed out that the Veteran's full history had previously been reported on VA examination in January 2009.  

As to the Veteran's cervical spine it was noted that the diagnosis was cervical DDD.  His neck pain was now worse than ever but taking Methadone helped a little bit.  He reported that when the neck pain was really bad, he could "hardly [do] anything," including not lifting his arms up above his head.  On physical examination range of motion testing was performed.  Strength, reflexes, and sensation to light touch were normal in the upper extremities and there was no muscle atrophy.  He had no radicular pain.  It was reported that he had cervical intervertebral disc syndrome (IVDS).  

The examiner reported that cervical arthritis was documented.  As to the impact of the condition, in his usual occupation of driving a bus he would not be able to look behind him, and he could not sit for long periods of time.  

The examiner opined that the Veteran's cervical DJD/DDD was at least as likely as not incurred in military service.  Citing to an Internet source the examiner reported that multiple risk factors had been linked to osteoarthritis in epidemiology studies including: age, female versus male gender, obesity, lack of osteoporosis, occupation, sports activities, previous injury, muscle weakness, proprioceptive deficits, genetic elements, acromegaly, and calcium crystal deposition disease.  

In this case, the Veteran's age was not advance and he was of male gender.  He was obese, and reported having a prior injury to the neck.  While there was no documentation of an injury to the neck in actual STRs, there were multiple documentations available in the record of his treatment for cervical spine DJD/DDD-though not while on active duty.  His story had been consistent, i.e., that he was hit in the neck by the wing of a plane but had not sought help at sick bay for the injury.

The examiner was unable to opine as to whether arthritis manifested within one year of military discharge without a resort to mere speculation because there were no records upon which to base such opinion.  The examiner was able to find records that document Veteran's problem with neck pain dated prior to 1979. He was diagnosed with arthritis in his neck in 1980.  Degenerative spondylosis was diagnosed in 1983.  He had X-rays of his neck in May 1981 that revealed slight DJD, but were essentially normal for his age.  The examiner was unable to account for a period between 1965 and 1979 based on review of the record.  

On VA examination by a physician in June 2013 of the Veteran's cervical spine the claim file was reviewed.  It was reported that the diagnosis was cervical DDD, which had been diagnosed in 1981.  

Historically, the Veteran was working on the flight deck 1964 when he was reportedly hit in the back by the wing of an airplane that was slowly moving, suffering a whiplash injury and was knocked over.  He was reportedly sent to sick bay and was evaluated.  Nothing was done at the time, but he may have been given Aspirin.  No record was reportedly made of his visit and he went back to work.  He related that his neck pain never went away and only increased in severity.  He had an MRI revealing multilevel disc disease, and no surgery was offered reportedly because of the multiple levels of involvement. He took Methadone and Norco for pain relief.  He reported constant pain and he normally has difficulty sleeping due to the pain.  When the neck is really bad, he could hardly do anything, not even lifting his arms above head.  He reported having pain with standing, walking, running, kneeling or lifting.  He was not able to weed a garden because it aggravated his pain and he was no longer able to fish, which he used to enjoy.  

After a physical examination it was reported that the Veteran had cervical IVDS, and arthritis had been documented.  An October 2002 MRI confirmed multi-level cervical DDD.  The condition impacted his ability to work because of limited movement and he had increased pain with trying to repetitively move his neck.  

The examiner opined that the etiology of the Veteran's cervical DDD was age related.  Arthritis and DDD of the cervical spine, was less likely as not incurred inservice, to include an inservice injury or any incident occurring during military service.  Also, the evidence did not indicate that arthritis of the cervical spine was manifested within one year of the discharge from service.  

The rationale was that a clinic note of May 8, 1981 reported that the Veteran did not report any specific injury to the neck.  Apparently his pain came on spontaneously.  X-rays at that time revealed slight amount of degenerative change noted at C5-6 which were considered normal for a person of his age.  There were no records inservice to suggest an injury or any neck condition or pain.  The earliest record of arthritis of the cervical spine was in 1981, which was 17 years after service.  There was only slight narrowing of the right and left C4-5 neural foramina, as a result of osteophyte formation.  Minimal spurring of the anterior margins of C5 and CC6 were findings which were considered to be age related because the Veteran was 34 years of age at the time.  

The examiner disagreed with a prior opinion linking the cervical condition to service, because there were no records indicating that the Veteran had neck complaints in service.  A record from 1981 also revealed that the Veteran "reports no injury" to the neck.  Findings at that time were age related.  After a review of the claim file, the first diagnosis of arthritis in the cervical spine was made in 1981.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide as much information as is needed to obtain all records relative to his applying for and receipt of disability retirement benefits from the Department of Defense and his applying for and receipt of SSA disability retirement benefits. 

Then the appropriate steps should be taken to locate and obtain such records.  If obtained they should be made a matter of record by including them in the Veteran's VA electronic claim file.  

2.  After obtaining the foregoing records, and even if such records are not obtained, provide the claims files to an appropriate official clinician for the purpose of determining the etiology and onset of all disabilities which the Veteran now has of his cervical spine and right foot.  

The need for additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The clinician should be given access to the Veteran's VA electronic records, including access to or a copy of this Board decision.  

The examiner should review the evidence of record, the Veteran's statements, and the clinical evidence.  The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what was personally observed or experienced, including current or past symptoms, and what a physician previously said but the examiner should not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement that there exists a medical illness which has not been diagnosed by appropriate medical personnel or that an illness necessarily has a specific cause or etiology.  The examiner may accept that a physician told the Veteran such things, for purposes of establishing etiology or a diagnosis, but not accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

After reviewing the claims file, the examiner should offer an opinion on the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's disability of the cervical spine had its onset during active service, to include whether cervical arthritis first manifested within one year of military discharge in December 1965?  

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's disability of the right foot had its onset during active service, to include whether arthritis in the right foot first manifested within one year of military discharge in December 1965? 

In reaching any opinion the clinician is requested to consider and comment upon the contentions that the Veteran has continuously had pain in the cervical spine and right foot since inservice injuries, with only an injury of the right foot being corroborated by servicer records and that the earliest reports of neck pain indicate that it had a date of onset which was after the Veteran's military service in contrast to his later statements which antedate his neck pain back to military service. 

The examiner should express an opinion as to whether it is as likely as not that any current pathology that the Veteran now has of his cervical spine and of his right foot is due to or caused by an inservice injury.  

In doing so, the examiner is requested to comment upon the significance, if any, of the July 1996 VAOPT record stating that a neck X-ray revealed a "chip off the inferior lip of C-5, possibly an old fracture" with the assessment at that time being DJD/old injury of C-5 which chronic neck pain.  

All opinions expressed should be accompanied by supporting rationale. 

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a rationale as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran is hereby notified that it is the Veteran's responsibility to report for any examination which may be scheduled in connection with this REMAND and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655. 

3.  After obtaining the foregoing records, and even if such records are not obtained, afford the Veteran another VA psychiatric examination.  

Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's electronic records should be made available to the examiner for review, and the examination report should reflect that such review was accomplished. 

The examiner should also provide an opinion as to the extent of the social and occupational impairment attributable to the service-connected psychiatric condition, to include taken together with the Veteran's service-connected bilateral hearing loss and tinnitus.  The examiner should not consider his age or the impairment caused by his nonservice-connected disabilities.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his attorney a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


